DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is NON-FINAL due to new grounds of rejection not necessitated by amendment.

Status of Claims
The response filed March 23, 2022 (hereafter the “3/23 Reply”) has been entered, and new Claim 185 has been entered.  
Claims 1-12, 16-17, 21-22, 93, 140 and 178-185 (i.e. elected Group I) are pending, with Claims 5-12, 16-17 and 21 withdrawn from consideration as directed to non-elected inventions.

Claim Objections
Claims 93 and 140 are objected to because of the following informalities:  
Claim 93 was amended to recite step “(a) providing a plurality of macromolecule analytes and associated recording tags, both joined to a solid support”, which is confusing because the “plurality of” (i.e. multiple units of) “analytes and associated [ ] tags” is inconsistent with the use of “both” in the step. 
Claim 140 was amended to recite step “(a) providing a plurality of different macromolecule analytes and associated recording tags, both joined to a solid support”, which is confusing because the “plurality of” (i.e. multiple units of) “different [ ] analytes and associated [ ] tags” is inconsistent with the use of “both” in the step.  
Stated differently, the reference for “both” in each claim is unclear. 
Appropriate correction is required.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this objection, the quoted wording of each claim is interpreted as follows (for purposes of examination below):
Claim 93:  --(a) providing a plurality of macromolecule analytes and associated recording tags, with members of the plurality joined to a solid support--; and 
Claim 140:  --(a) providing a plurality of different macromolecule analytes and associated recording tags, with members of the plurality joined to a solid support--. 

Additionally, Claim 140 is objected to because of the following informality:  there is a missing space between words in line 5 of step (g) in the claim because “macromolecule analytes,thereby” should be -- macromolecule analytes, thereby --.  
Appropriate correction is required.

Claim Interpretation
Claims 181-183 recites steps “(q)” through “(t)”, “(q)” through “(u)”, and “(q)” through “(v)”, respectively, which are interpreted as affirmative acts required in all embodiments of those claims.  

The recitation of “optionally” in Claims 93 and 140 are interpreted as follows:
Claim 93’s presentation of step (e) therein as “optionally repeating” previous steps is interpreted as not requiring all embodiments of Claim 93 to include repeating the recited steps; and
Claim 140’s presentation of step (f) therein as “optionally repeating” previous steps is interpreted as not requiring all embodiments of Claim 140 to include repeating the recited steps.  

Claim 140, step (c), recites “transferring the identifying information regarding the first binding agent from a first coding tag of the first binding agent to a first recording tag associated with the first macromolecule analyte to generate a first order extended recording tag” (emphasis added), which is interpreted as requiring embodiments of the claimed method to only “transferring the identifying information” from one “first coding tag” to one first recording tag (of a bound binding agent) because the plain wording does not require “transferring the identifying information” from each “first coding tag” of each bound binding agent to each respective recording tag.  

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of amendments to the claims, the previous rejections of Claims 1-4, 22, 93, 140 and 178-184 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 181-183 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
This rejection has not been previously presented and is necessitated by amendment.
Each one of dependent Claims 181-182 recites “annealing or joining of the plurality of peptides with the plurality of compartment tags” (emphasis added; see step (s) in each claim), while Claim 183 recites “annealing or joining of the plurality of protein complexes, proteins or polypeptides with the plurality of compartment tags” (emphasis added; see step (s)).  
A review of the instant specification found Example 18 (see pg 208 of the specification as filed 8/27/2021) as the most relevant description, which describes “the DNA-tag labeled acylated polypeptides are annealed to compartment beads with attached DNA oligonucleotides comprising a universal priming sequence, a compartment barcode, an optional UMI, and a primer sequence complementary to a portion of the DNA tag attached to the polypeptides” (emphasis added).  This description is of a polypeptide that is “DNA-tag[ged]” such that it is the “tag” that anneals to part of a oligonucleotide attached to a bead.  
But Claims 181-183 do not require “the plurality of peptides” or “the plurality of protein complexes, proteins or polypeptides” to include a “DNA-tag”.  And the term “annealing” is recognized in the art as referring to the process of joining two complementary strands of nucleic acid, which is consistent with the use of the term in the instant application.  Thus it is ambiguous as to what is meant by “annealing” a peptide, protein or polypeptide (lacking any nucleic acid component) to a nucleic acid molecule as presented in each claim.  
This ambiguity renders each of Claims 181-183 indefinite.  

Claim Rejections - 35 USC § 101
The following rejection has not been previously presented and is necessitated by amendment. 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Amended Claim 178 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to 1) abstract ideas and 2) a natural phenomenon without significantly more.  The amendment to recite “the identifying information regarding the first binding agent and the identifying information regarding the second binding agent obtained at step (f) is used to determine an identity of a component or a portion of the macromolecule analyte” is where mental processes involving observation, evaluation, and/or opinion are abstract ideas used in performing the act of “used to determine an identity” (e.g. by directly or indirectly assessing information provided by Claim 1, from which Claim 178 depends).  
A skilled artisan would understand the wording quoted above as encompassing --the identifying information regarding the first binding agent and the identifying information regarding the second binding agent obtained at step (f) is used to identify a component or a portion of the macromolecule analyte--.  
And to the extent that the steps rely upon naturally occurring properties, characteristics, functionalities, structures, or relationships (e.g. the amino acid sequence of all or part of a polypeptide in the “macromolecule analyte”) as present and/or found in its natural state, the claim is directed to the natural phenomenon of how those aspects naturally occur or exist.  
These judicial exceptions are not integrated into a practical application because the prior step (a) of “providing”, step (b) of “contacting”, step (c) of “transferring”, step (d) of “contacting”, step (e) of “transferring”, and step (f) of “analyzing the second order extended recording tag [comprising] a sequencing method” and “obtaining” in Claim 1 are i) insignificant extra-solution activity; and ii) generally link the use of a judicial exception (JE) to a particular technological environment or field of use, which is not indicative of integration of the JE into a practical application.  
Regarding i), Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the steps noted above are only directed to steps for the generation, collection, and processing of molecules for use in the JE present in the ‘use to determine an identity’ (i.e. a use to identify) in Claim 178.  Stated differently, Claim 1’s steps are only in furtherance of the JE present in a ‘use to determine an identity’.  Therefore, the additional steps do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the steps are clearly extra-solution.  
And regarding ii), the additional steps are the routine methodology of preparing, manipulating, tagging, and physical analysis (e.g. by nucleic acid sequencing) of polypeptide molecules as taught by Franch et al. and Thisted et al. (as well as Chee et al. and Christians et al. as previously cited) as cited in the prior art rejections below.  
Accordingly, Claim 178 is  directed to patent ineligible subject matter.

Claim Rejections - 35 USC § 102 – Maintained and New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 22 and 178-179 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Franch et al. (US 2009/0264300 A1, published 22 October 2009; previously cited).  
This rejection has been previously presented and has been modified to address amendments to Claim 22.
This rejection is based upon the definition of “macromolecule analyte” in Claim 1 as including a peptide (see pg 63, lines 16-19 of the instant specification, or ¶0308 of the application as published), i.e. an oligopeptide of at least two amino acids, linked to one another by a peptide bond, which is extended to become a larger polypeptide, where identifying information regarding the extension is transferred to a nucleic acid recording tag, and where analysis (by sequencing) of that transferred information provides information regarding the addition(s) to the oligopeptide.  
Franch et al. teach a method “for the synthesis of small molecules with different chemical sequences, [ ] non-ribosomally produced polypeptides, peptoids, [ ] e.g., polypeptides, polynucleotides etc. as disclosed herein above” (see ¶0769, 0778).  They further teach a peptide as “comprising or essentially consisting of at least two □-amino acids linked to one another by a linker including a peptide bond” (see pg 6, ¶0109) and as a “[p]lurality of covalently linked amino acid residues defining a sequence and linked by amide bonds. The term is used analogously with oligopeptide and polypeptide” (emphasis added; see pg 9, ¶0142). 
They also teach that synthesis with a “[m]olecule linked to an identifier oligonucleotide capable of identifying the molecule and/or the reactants having participated in the synthesis of the molecule” (i.e. “bifunctional complex” with emphasis added; see ¶0114).  
More specifically, they teach a method for the synthesis of a bifunctional complex comprising a molecule and a single stranded oligonucleotide identifier attached to the molecule, the method comprising the steps on page 2, ¶¶0016-0045, which include the following:
“i) providing a display oligonucleotide attached to a) one or more chemical reaction site(s) comprising one or more reactive groups and b) one or more priming site(s) for enzymatic addition of a tag”, where the “display oligonucleotide” corresponds to “an associated recording tag” of step (a) in Claim 1, which “display oligonucleotide” is taught as “attached to a solid [ ] support (see ¶¶0289, 0762 and 0851) and the “chemical reaction site” corresponds to a part of a “macromolecule analyte” in step (a) of Claim 1 and Franch et al.’s ‘attachment’ between their two claim elements would be understood by a skilled artisan to be a covalent bond, which corresponds to Claim 179- 
“ii) providing a first reactant comprising one or more chemical entities and one or more reactive groups capable of reacting with c) the chemical reaction site(s) of the display oligonucleotide, and [ ] iii) providing a first oligonucleotide tag capable of hybridising to part of a first oligonucleotide anti-tag, wherein the first oligonucleotide tag identifies the first reactant and [ ] iv) providing a first oligonucleotide anti-tag capable of hybridising to at least part of the first oligonucleotide tag provided in step iii) and to at least part of the display oligonucleotide provided in step i)”, where the “first reactant” and the “first oligonucleotide tag” correspond to “a first binding agent” and “a first nucleic acid coding tag”, respectively, of step (b) in Claim 1,
“v) reacting the first reactant provided in step ii) with c) the one or more chemical reaction site(s) of the display oligonucleotide [ ], wherein the reaction of complementary reactive groups result in the formation of a covalent bond, and wherein one or more reactive group reactions of step v) result in the formation of one or more covalent bond(s) between the chemical reaction site(s) of the display oligo and at least one chemical entity of at least one reactant selected from the group consisting of the first reactant”, which corresponds to “binding of the first binding agent to the macromolecule analyte” of step (c) in Claim 1; 
“vi) hybridising the anti-tag to the display oligonucleotide and to the first oligonucleotide tag, wherein method steps v) and vi) are simultaneous or sequential in any order, vii) enzymatically ligating the display oligonucleotide and the first oligonucleotide tag”, which corresponds to “transferring the identifying information…” of step (c) in Claim 1; 
“viii) providing a second reactant comprising one or more chemical entities and one or more reactive groups capable of reacting with [ ] d) one or more reactive groups of one or more reactant(s) having reacted in a previous synthesis round, [ ] ix) providing a second oligonucleotide tag capable of hybridising to part of a second oligonucleotide anti-tag, wherein the second oligonucleotide tag identifies the second reactant, x) providing a second oligonucleotide anti-tag capable of hybridising to part of the first oligonucleotide tag provided in step iii) and to part of the second oligonucleotide tag provided in step ix), xi) reacting the second reactant provided in step viii) with [ ] d) one or more reactive groups of one or more reactant(s) having reacted in a previous synthesis round [ ], wherein the reaction of complementary reactive groups result in the formation of a covalent bond, and wherein one or more reactive group reactions of step xi) result in f) the formation of one or more covalent bond(s) between the one or more chemical reaction site(s) and at least one chemical entity of [ ] the second reactant and the further second reactant, [ ] xii) hybridising the anti-tag to the first oligonucleotide tag and the second oligonucleotide tag, wherein method steps xi) and xii) are simultaneous or sequential in any order, xiii) enzymatically ligating the first and second oligonucleotide tags in the absence of ligation the first and second anti-tag oligonucleotides”, which corresponds to steps (d) and (e) of Claim 1 and would be understood by a skilled artisan as adding an additional amino acid residue (where the “first reactant” is at least two amino acid residue) to result in an extended oligopeptide.  
Franch et al. further teach that steps viii) to xii) “are repeated for a different reactant”, which corresponds to performing steps (b)-(c) and then (d)-(e) of Claim 1 with an oligopeptide of more than two amino acids (as a “macromolecule analyte” of step (a) of Claim 1 as well as Claim 22) attached to the ligated display oligonucleotide.  This repeated step would be recognized by a skilled artisan as generating an oligopeptide that is twice extended, thrice extended, etc.  
Additionally, Franch et al. teach “decoding of an identifier oligonucleotide can be performed by determining the sequence of [ ] the identifier oligonucleotide” (see ¶¶0285, 0012 and 1077), which corresponds to step (f) of Claim 1, because the display/identifier oligonucleotide includes identifying information regarding the amino acid (and subsequent amino acids) added to the oligopeptide “analyte”.  The “decoding” of this information also corresponds to the ‘use to determine an identity’ of Claim 178.
Regarding Claim 2, Franch et al. teach the sequential repeating of amino acid addition. 
Regarding Claim 4, Franch et al. teach the adding of an amino acid five times to extend an oligopeptide by five residues.  
In light of the foregoing, Franch et al. anticipate Claims 1-2, 4, 22 and 178-179.  
Response to Applicant Arguments
Applicant's arguments in the 3/23 Reply regarding the above rejection (see pgs 17-22) have been fully considered with the totality of evidence on the record and are not persuasive.  
After describing the claimed methods (see pgs 17-18) and reviewing Franch et al. (see pgs 18-19), Applicant emphasizes Figures 22 and 23 thereof and argues that “addition of the first reactant and the first oligonucleotide tag to the reaction occurs at different steps of the method disclosed in Franch” (emphasis in the original) and so “the first reactant does not comprise the first oligonucleotide tag, and the second reactant does not comprise the second oligonucleotide tag” (see pgs 19-20, bridging ¶).  This is not persuasive because the teachings of Franch et al. are not limited to those upon which Applicant has focused.  The teachings include those regarding their “display oligonucleotide”, and the “one or more chemical reaction site(s)” “linked” thereto, and “attached to a solid [ ] support”, as relied upon in the statement of rejection above.  Applicant’s focus on certain other parts or embodiments of Franch et al.’s teachings does not negate the relied upon portions. 
Applicant further argues the following (see pg 20, 1st full ¶):

    PNG
    media_image1.png
    221
    492
    media_image1.png
    Greyscale

This is not persuasive because the arguments allege non-enablement without evidence and allege non-obviousness of Franch et al. disclosures regarding an oligopeptide attached to a “display oligonucleotide”.  
Applicant continues the arguments regarding attachment to a solid support (see pg 20, bottom) including the following:

    PNG
    media_image2.png
    131
    457
    media_image2.png
    Greyscale

This is not persuasive because the argument ignores the disclosures in ¶¶0289 and 0762 while also failing to recognize the context of ¶0851, which is as follows:

    PNG
    media_image3.png
    369
    510
    media_image3.png
    Greyscale

Contrary to Applicant’s argument, and as shown in context, the reference to “the present invention” in ¶0851 is with respect to “An Exemplary Encoding Scheme” (see title and ¶0850 as quoted above) rather than the entirety of Franch et al.  Thus ¶0851 is properly understood as describing “An Exemplary Encoding Scheme“ in which “the conventional solid support [ ] has been replaced with a nucleic acid sequence”.  And so the “conventional solid support” is in reference to other embodiments as described by Franch et al., including those in ¶¶0289 and 0762.
Regarding ¶0289, Applicant argues the following (see pg 21, 2nd full ¶):

    PNG
    media_image4.png
    152
    455
    media_image4.png
    Greyscale

This is not persuasive because ¶0288 states that “[t]he identifier oligonucleotide [ ] can include or exclude the display oligonucleotide” (emphasis added) while ¶0289 states that “the identifier oligonucleotide [including a display oligonucleotide] is attached to a solid [ ] support”.  And these disclosures are related to ¶0016, which describes “i) providing a display oligonucleotide attached to a) one or more chemical reaction site(s) comprising one or more reactive groups”, and Franch et al. disclose a display oligonucleotide attached to at least one chemical reaction site and to a solid support.  This disclosure is not altered by the display oligonucleotide being part of an identifier oligonucleotide.  
Regarding ¶0762, Applicant argues the following (see pg 21, last full ¶):

    PNG
    media_image5.png
    162
    488
    media_image5.png
    Greyscale

This is not persuasive because the argument presupposes the member “compounds” of a library as not being attached to a solid support during their synthesis.  And this presupposition is contrary to ¶0016, which describes “i) providing a display oligonucleotide attached to a) one or more chemical reaction site(s) comprising one or more reactive groups” where the reaction site(s) are used to generate member “compounds” of a library of ¶0762 and the “display oligonucleotide” is attached to a solid support (see ¶0289 and discussion above).  
With that proper understanding, Franch et al.’s description of “[t]he library can be provided in solution or attached to a solid support” refers to the options of (A) maintaining member “compounds” that were generated in solution in a form that provide them “in solution” or provides them “attached to a solid support” (e.g. an array as described by Franch et al.); (B) releasing member “compounds” that were synthesized while attached to a solid support to provide them “in solution” or to provide them “attached to a solid support”.  Options A and B are supported at least by ¶¶0289 and 0851 as discussed above.  
Last, Applicant’s summary statements on page 22 refer to arguments that have been addressed above and found to be not persuasive. 

Claim 93 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Thisted et al. (US 2008/0305957 A1, published 11 December 2008; cited in IDS filed 12/20/2021).  
This rejection has not been previously presented. 
Thisted et al. teach a method of their claim 1 (on pg 52) as follows:

    PNG
    media_image6.png
    230
    364
    media_image6.png
    Greyscale

In the above, “mixing” corresponds to “contacting” in step (b) of instant Claim 93; “one or more molecular target(s) associated with target oligonucleotides” correspond to “plurality of macromolecule analytes and associated recording tags” in step (a) of instant Claim 93; 
“library of [ ] complexes, each [ ] comprising a display molecule attached to an identifier oligonucleotide” corresponds to “plurality of binding agents [ ] wherein each binding agent comprises a coding tag” (because “library”, “display molecule” and “identifier oligonucleotide” correspond to “plurality”, “binding agent” and “coding tag”, respectively) in step (b) of instant Claim 93; “coupling” corresponds to “transferring” in step (c) of instant Claim 93; and “deducing” corresponds to “analyzing” and “obtaining the identifying information” in step (f) of instant Claim 93.  
Additionally regarding “one or more molecular target(s)”, Thisted et al. teach that “the molecular target is immobilized on a solid support” (see their claim 20 on pg 52), which corresponds to “joined to a solid support” in step (a) of Claim 93.  Thisted et al. also depicts the above described “molecular target” and “target oligonucleotide” as covalently linked (see Fig. 1), which they also describe as “[t]he target can be associated with the target oligonucleotide using any suitable means and the association may involve a covalent or non-covalent linkage” (see pg 20, ¶0174).  
Moreover, and regarding “a coding tag that comprises identifying information regarding the binding agent” in step (b) of Claim 93, Thisted et al. teach that “the identifier oligonucleotide uniquely identifies the display molecule” (see pg 52, claim 10) in the claimed method quoted above.  
Figure 1 of Thisted et al. further depicts the above described “molecular target”, “target oligonucleotide”, “display molecule” and “identifier oligonucleotide” as well as their steps of “mixing” (i.e. “mix” in Fig. 1), “coupling” (i.e. “ligate” in Fig. 1), and “deducing” (i.e. “PCR” in Fig. 1).  Their step of “coupling” (i.e. ligating) corresponds to the “transferring” as described above, and Thisted et al. teach examples of ligases and the choice of the ends to be ‘coupled’ (i.e. ligated or joined) together (see pg 22, ¶¶0193-0196).  Moreover, the joined “target” and “identifier” oligonucleotides correspond to “extended coding tags” in steps (c) and (d) of Claim 93. 
Thisted et al. also teach that 
“[t]he coupled product of the identifier and target oligonucleotides comprises the information necessary for decoding the identity of the display molecule and optionally also of the molecular target.  [ ] As an example, the coupled product may be detached from the target-display molecule interaction using a cut by a restriction nuclease at positions of the coupled product flanking the informative part.  The informative part can be decoded in a standard sequencing machine. In general however, it is preferred to include the informative part of the coupled product in to a suitable vector and transfer the vector to a host organism. The host organisms may then be cultivated on a suitable substrate and allowed to form colonies. Samples from the colonies may be used for sequencing in a sequencing machine” (emphasis added; see pg 22, ¶0197).

Detaching of the “coupled product[s]” (or including the “coupled product[s]” in “a suitable vector and transfer of the vector to a host organism”) corresponds to “collecting the extended coding tags” in step (d) of Claim 93.  
In light of the foregoing, Thisted et al. anticipate Claim 93.  

Claim Rejections - 35 USC § 103 – Maintained and New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 22, 93, 140, 178-180 and 184 are rejected under 35 U.S.C. 103 as being unpatentable over Chee et al. (WO 2014/210225; published 31 December 2014) in view of Christians et al. (US 2003/0087232 A1; published 8 May 2003), both as previously cited.
This rejection has been previously presented.  
As an initial matter, both documents are directed to the analysis of polypeptides as a common field of endeavor.  
This rejection is based upon the definition of “macromolecule” as including a “peptide” (see pg 63, lines 16-19 of the instant specification, or ¶0308 of the application as published).  
Regarding Claim 1, Chee et al. teach a method of analyzing a “target protein” comprising 
“delivering a probe for a target protein to multiple sites in the sample, wherein the probe comprises: (1) a target-binding moiety capable of binding to the target protein; and (2) an identity tag that identifies [ ] the protein-binding moiety;
allowing the probe to bind to the target protein in the sample;
delivering a first address tag to each of the multiple sites in the sample, wherein the first address tag is to be coupled to the probe bound to the target protein and identifies the site to which it is delivered;
analyzing the probe/first address tag conjugate bound to the target protein, the analysis comprising: [ ] determining the identities of the identity tag and the first address tag of the probe/first address tag conjugate” (emphasis added; see pg 6, ¶¶0032-0036).  
More specifically, Chee et al. teach a method using an in situ sample as illustrated in Figures 6A-6C and on pages 50-52, ¶¶00166-00169, comprising 
a polypeptide (protein) containing “paraffin-embedded or fresh-frozen tissue section fixed to a glass slide” (see Fig. 6C, element 616; and ¶00166), which corresponds to “a peptide analyte [ ] joined to a solid support” in step (a) of Claim 1 (and the corresponding step in Claim 140); 
contacting a polypeptide (protein) with a “probe” comprising a “target-binding moiety” comprising an “affinity capture agent”, such as an antibody, associated with an “oligonucleotide tag” (see elements 620, 608, and 604, respectively, in Fig. 6A; see also ¶00166), where the “affinity capture agent” and the “oligonucleotide tag” correspond to the “first binding agent” and the “first coding tag” in step (b) of Claim 1 (and the corresponding step in Claim 140), and where the antibody corresponds to Claim 184;
providing an “address tag” (element 624, as part of “tag 626”) that can be “conjugated or linked to or otherwise associated with oligonucleotide tag 604” (see ¶00166), which corresponds to step (c) of Claim 1 (and the corresponding step in Claim 140); and 
“[t]ag 626 can be a universal priming site for amplification of the assay products and/or an adaptor to enable identification of the address tag 624 and/or oligonucleotide tag 604 and/or other regions of probe 620, for example, using sequencing technologies” (emphasis added; see ¶00166), which corresponds to “analyzing the probe/first address tag conjugate” (in ¶0036 and as described above) “by nucleic acid sequencing” (see ¶0050) and to step (f) of Claim 1 (and the corresponding step in Claim 140) and to Claim 178.  
Chee et al. also teach contacting the above polypeptide (protein) with a second “probe”, like the first one above, comprising a “target-binding moiety” comprising an “affinity capture agent”, such as an antibody, associated with an “oligonucleotide tag” (see elements 622, 606, and 610, respectively, in Fig. 6A; see also ¶00167), where the “affinity capture agent” and the “oligonucleotide tag” correspond to the “second binding agent” and the “second coding tag” in step (d) of Claim 1. Additionally, they teach that a second “address tag” can be “conjugated or linked to or otherwise associated with oligonucleotide tag 604” (see ¶00167), which corresponds to step (e) of Claim 1 (and the corresponding step in Claim 140); and that “oligonucleotide tags 604 and 610 may be ligated and the ligation product assayed”.
As evident from the above, and while an “address tag” corresponds to the “recording tag” of Claims 1 and 179-180, Chee et al. do not teach immobilization of an “address tag” with their “target protein”.  
Chee et al. do teach, however, the use of sets of first and second “address tags” to identify locations of “a” and “b” patterns, respectively, of multiple (and different because of the use of an in situ sample) target proteins on their glass slide (see Fig. 6B).  Moreover, they teach the spotting of different target compositions at defined assay locations on a microarray (see pgs 67-68, Example 2).  These teachings correspond to Claim 140.  
Regarding Claim 2, Chee et al. teach an example of sequentially applying a first and then a second biotinylated capture probe (see ¶00233).  They also teach “delivering the address tags in a spatially defined pattern” (see ¶¶00182 and 00238), which would be understood by a skilled artisan as including sequential delivery of first “X” pattern tags followed by “Y” pattern tags (see Fig. 6B) or vice versa.  
Regarding Claim 3, Chee et al. refer to Fig. 6 in teaching an example where “the DNA-labeled antibody probes [ ] are delivered over the entire sample surface in a bulk process” (see ¶00238).  
Regarding Claim 4, Chee et al. teach that the tagging scheme of Fig. 6 “is not limited to the use of two or more probes for the same biological target” (emphasis added; see ¶00172), which would be understood by a skilled artisan as meaning that the methods illustrated therein may include additional probes, such as a third DNA-labeled antibody probe in relation to Fig. 6A, beyond the two identified as elements 620 and 622.  
Christians et al. teach a method for screening of polypeptides attached to sites with a complementary tag probe (see Abstract).  As shown in more detail in Figure 14, nascent protein analytes are directed to particular addresses on a Tag probe array where “the corresponding tag is known by the address on the array” (see pg 1, ¶0006 and pg 2, ¶0022).  
Regarding Claims 1, 3, 22, 140, 178-180 and 184, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chee et al. by substituting their use of two separate address tags per glass slide location (after sample fixation thereto) with unique address tags immobilized on glass slides as taught by Christians et al., to which target proteins are then spotted (i.e. immobilized as taught by Chee et al.) and followed by contacting with two probes delivered “in bulk” as taught by Chee et al. (including conjugation of both oligonucleotide tags to the address tag), with the reasonable expectation of successfully i) expanding the method to include detection of target proteins beyond in situ samples (analogous to the method of Christians et al.) and ii) improving the method by reducing the number of address tags needed, which also reduces the number of chemical reactions in the method, without surprising or unexpected results.  
Regarding Claims 2 and 4, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chee et al. by substituting their use of two separate address tags per glass slide location (after sample fixation thereto) with unique address tags immobilized on glass slides as taught by Christians et al., to which target proteins are then spotted (i.e. immobilized as taught by Chee et al.) and followed by sequential contact with three probes as taught by Chee et al. (including conjugation of the oligonucleotide tags of the probes to the address tag), with the reasonable expectation of successfully i) expanding the method to include detection of target proteins beyond in situ samples and ii) improving the method by reducing the number of address tags needed, which also reduces the number of chemical reactions in the method, without surprising or unexpected results.  
Regarding Claim 93, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention that the method of Chee et al. and Christians et al. (as explained above) with respect to Claim 1, with conjugation of address tags to oligonucleotide tags, results in the transfer of information from the address tags to the  to the coding tags “to generate extended coding tags” (as encompassed by step (c) of Claim 93) such that subsequent collection and analysis of Chee et al.’s conjugated address tags is the same as steps (d) and (f), respectively, in Claim 93.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple substitution of one known element for another to obtain predictable results; and simple use of known techniques (of Christians et al.) to improve the related method (of Chee et al.) in the same way.  

Dependent Claims 181-182 are rejected under 35 U.S.C. 103 as being unpatentable over Chee et al. and Christians et al. as applied to Claims 1-4, 22, 93, 140, 178-180 and 184 above and further in view of Schnall-Levin et al. (US 2015/0376700 A1; published December 31, 2015, effectively filed as least as of June 26, 2015) and Xiao et al. (“Immobilized OBOC Combinatorial Bead Array to Facilitate Multiplicative Screening” Combinatorial Chemistry & High Throughput Screening, 2013, 16, 441-448), both as previously cited.
This rejection has been previously presented.  
As noted above, Chee et al. and Christians et al. are directed to the analysis of polypeptide containing samples as a common field of endeavor.  In a similar manner, Schnall-Levin et al. is directed to the analysis of polynucleotide containing samples and also describe their “samples” as containing “polypeptides” and “proteins” (see pg 24, ¶¶0174-0175).  Additionally, Chee et al., Christians et al. and Xiao et al. are directed to the use of arrays in the analysis of polypeptide containing samples as a common field of endeavor.  
The teachings of Chee et al. and Christians et al. have been described above.  
The teachings of Chee et al. regarding analyzing different target proteins with associated address tags, and regarding the immobilization/spotting of different target compositions on a microarray, are re-emphasized.  
Additionally, Chee et al. teach the use of probes that “comprise substrates for enzymes or proenzymes, e.g., kinases, phosphatases, zymogens, proteases, or fragments thereof” (emphasis added; see pg 49, ¶00164).  This corresponds to step (r) in each of Claims 181-182. 
Chee et al. and Christians et al. do not teach providing target proteins and associated nucleic acid address tags as presented in Claims 181-182.  
Regarding steps (q) and (s) in each of Claims 181-182, Schnall-Levin et al. teach 
“the methods and systems described herein provide for the compartmentalization, depositing or partitioning of sample nucleic acids, or fragments thereof, into discrete compartments or partitions (referred to interchangeably herein as partitions), where each partition maintains separation of its own contents from the contents of other partitions.  Unique identifiers, e.g., barcodes, may be previously, subsequently or concurrently delivered to the partitions that hold the compartmentalized or partitioned sample nucleic acids, in order to allow for the later attribution of the characteristics, e.g., nucleic acid sequence information, to the sample nucleic acids included within a particular compartment” (emphasis added, see pg 8, ¶0075).  

The compartmentalized or partitioning sample nucleic acids of Schnall-Levin et al. correspond to the partitioned protein or polypeptide samples in steps (q) and (s) of each of Claims 181-182.  This correspondence is supported by Schnall-Levin et al.’s description of their “samples” as containing “polypeptides” and “proteins” (see pg 24, ¶¶0174-0175).  
Additionally, the “unique identifiers” of Schnall-Levin et al. correspond to “each compartment tag from the plurality of compartment tags is the same within an individual compartment and different from the compartment tags of other compartments” in steps (q) of each of Claims 181-182 because they teach the samples “in the different partitions are then associated with unique identifiers, where for any given partition, nucleic acids contained therein possess the same unique identifier, but where different partitions may include different unique identifiers” (see pg 9, ¶0077).  Each “unique identifier” would thus be understood by a skilled artisan as also corresponding to the “tag [that] is known by the address on the array” of Christians et al. because the “unique identifier” also identifies one partition location relative to other partition locations. 
Schnall-Levin et al. further teach associating nucleic acid tags (with “unique identifiers”), that are attached to beads, with their samples (see e.g. Abstract and Fig. 3), which results in attribution of the characteristics of the tag to the sample, such as via amplification.  They further teach that “[o]nce co-partitioned, the oligonucleotides disposed upon the bead may be used to barcode [ ] the partitioned samples” (see e.g. pg 12, ¶0097).  These teachings correspond to the “joining of the plurality of peptides with the plurality of recording tags” in step (s) of each of Claims 181-182.  
Regarding step (t) of each of Claims 181-182, Schnall-Levin et al. teach that after barcoding, the samples are released from the compartments/partitions (see e.g. Fig. 3, element 345).  
Regarding step (u) of Claim 182, Xiao et al. teach that with one-bead-one-compound libraries for analysis of small molecules including peptides, bead immobilization can be used “such that a bead library array can be conveniently prepared and screened in its entirety” rather than having “[o]nly the positive beads [ ] tracked and isolated” (see e.g. Title and Abstract).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chee et al. and Christians et al. (as explained above) by associating one address tag with each target protein in a manner taught by Schnall-Levin et al., where each target protein is attached to a bead with pre-attached “unique identifier” address tags and then collected, followed by fragmentation as suggested by Chee et al., and then immobilized as a bead library array as taught by Xiao et al., with the reasonable expectation of successfully improving the method with an expanded and more efficient way to associate a target protein and a unique address tag, as compared to the immobilization/spotting method of Chee et al., and with the ability to screen all beads with a target protein as taught by Xiao et al., without surprising or unexpected results.  
More specifically regarding the above, one having ordinary skill in the art at the time of the invention would recognize that attaching a target protein to a bead is analogous to immobilizing/spotting a target protein on an array as taught by Chee et al.; and that the resulting “bead library array” as taught by Xiao et al. is analogous to the arrays of Chee et al. and Christians et al.  
Additional rationales for the above modification are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and as simple substitution of one known element (e.g. target protein of Chee et al. and Christians et al.) for another (target sample of Schnall-Levin et al.) to obtain predictable results; and simple use of known techniques  to improve a related method in the same way.  

Dependent Claim 183 is rejected under 35 U.S.C. 103 as being unpatentable over Chee et al., Christians et al., Schnall-Levin et al. and Xiao et al. as applied to Claims 181-182 above and further in view of Franch et al. (as cited above).  
This rejection has been previously presented.
The teachings of Chee et al., Christians et al., Schnall-Levin et al. and Xiao et al. as well as Franch et al. have been described above.  
The teachings of Chee et al. regarding the immobilization/spotting of different target compositions, and the teachings of Franch et al. regarding a complex comprising a molecule and a single stranded oligonucleotide identifier attached to the molecule, are re-emphasized.  
A comparison of Claim 183 to Claim 182 (as rejected above) shows the presence of an additional step of “labeling” with “universal DNA tags” in Claim 183 (see step (q) therein).  The instant specification discloses a “universal DNA tag comprises a short sequence of nucleotides that are used to label a protein or polypeptide macromolecule” (see pg 97, lines 19-21, or ¶0414 of the application as published).  The skilled artisan would understand “universal DNA tag” to include a unique identifier for each “protein or polypeptide macromolecule”.
Chee et al., Christians et al., Schnall-Levin et al. and Xiao et al. do not teach that labeling step.  
But as noted above, Franch et al. teach use of an oligonucleotide identifier attached to a molecule of interest (see also ¶¶0276, 0307, 0938 and 1060) to facilitate its identification.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chee et al., Christians et al., Schnall-Levin et al. and Xiao et al. (as explained above) by attaching oligonucleotide identifiers to target proteins before (analogous to before immobilization/spotting as taught by Chee et al.) associating one address tag with each target protein in a manner taught by Schnall-Levin et al. and then collected, followed by fragmentation as suggested by Chee et al. and immobilization as taught by Xiao et al., with the reasonable expectation of successfully improving the method further with the means to uniquely identify different target proteins independently from a unique address tag (such as in a multiplexed method where two samples of the same target protein each has a unique address tag but the same unique identifier tag as taught by Franch et al.) without surprising or unexpected results.  
Additional rationales for the above modification are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques  to improve a related method in the same way.  
Response to Applicant Arguments
Applicant’s arguments on pages 22-29 of the 3/23 Reply have been fully considered with the totality of the record and are not persuasive.  
After reviewing certain details regarding the first obviousness rejection based upon Chee et al. and Christians et al., Applicant first argues that “there is no reason, suggestion or motivation to combine the cited art” (see pgs 24-25).  More specifically, Applicant argues that the two “cited references are solving very different problems:  Chee determines spatial locations of polypeptide present in a sample, while Christians presents immobilization technique useful for activity screening of drug candidates” (see pg 24, 5th full ¶).  This is not persuasive because despite Applicant’s characterizations, and as noted in the statement of rejection, both references are directed to the analysis of polypeptides with use of binding agents that have specificity for, and so identify, polypeptides of interest.  For example, and as described in the statement of rejection, Chee et al. teach use of first and second “probe[s]” that comprise a “target-binding moiety” comprising an “affinity capture agent”, such as an antibody that are specific for, and so identify, polypeptides.  This is not altered by the association of the identified polypeptide(s) with their spatial location(s) in a sample as noted by Applicant.  
Similarly, Christians et al. teach identifying polypeptides that have an activity of interest based upon (binding) activity, including binding to a drug candidate as noted by Applicant.  This is expressly supported by their second paragraph summarizing the disclosure:

    PNG
    media_image7.png
    126
    671
    media_image7.png
    Greyscale

The immediate next paragraph refers to their Figure 14 in describing a method “where all the proteins are screened simultaneously for activity”, and depicted with binding activity (see part D and asterisks), without limitation to “drug candidate targets” as Applicant asserts.  And like with Chee et al.’s method, Christians et al.’s identifying of polypeptide(s) based on binding activity is not altered by an interest in the binding as an activity of interest.  
Applicant additionally argues that “the immobilization method taught by Christians is not suitable for combination with the method taught by Chee” (see pg 24, 6th full ¶, and pg 25, 2nd full ¶).  This is not persuasive because both references teach the immobilization of polypeptides, where Chee et al. teach fixation “to a glass slide” and Christians et al. teach “a solid support with peptide or nucleic acid or other molecular probes attached to the support” and that other means of coupling “to a surface of a substrate [at] different, known locations” have been described in the art (see e.g. pgs 2-3, ¶¶0027-0028).  While Applicant’s argument appears to allege a non-combinability between the immobilization methods of the two references, the basis of rejection is on a combination of the cited teachings, where an artisan having ordinary skill would use the fixation of Chee et al. to immobilize (samples of) polypeptides, in a manner analogous to that of Christians et al.  This also addresses Applicant’s argument that the combination “would make the method of Chee inoperable” (see pg 25, 3rd full ¶).  
Applicant further argues the following (see pg 25, 1st full ¶) against the first statement of obviousness above:

    PNG
    media_image8.png
    150
    459
    media_image8.png
    Greyscale

This argument is not persuasive because it appears to be based on a misunderstanding of the rejection, which does not exclude the possibility of immobilizing (or spotting) polypeptides in an in situ sample onto a glass slide with immobilized unique address tags (to identify specific locations on the slide) with subsequent use of “probes” and conjugation of oligonucleotide tags to address tags as taught by Chee et al.  Contrary to Applicant’s contention, this still allows determination of spatial location of polypeptides within a sample.  This also addresses Applicant’s argument that the modification based on the combined references “would defeat the method’s purpose of determining spatial locations of target proteins in a sample” (see pg 25, 3rd full ¶).  
And to the extent Applicant’s argument is based upon a narrow focus requiring retention of select aspects of Chee et al.’s method, and upon no ‘improvement’ as possible without maintaining those aspects, the argument is not persuasive because the rejection includes the modification of the method so as to expand it to have the additional ability to detect target proteins beyond in situ samples.  
Applicant next argues that “there is no reasonable expectation of success to combine the cited art” (see pgs 26-27).  More specifically, Applicant argues the following (see pg 26, 3rd full ¶):

    PNG
    media_image9.png
    76
    460
    media_image9.png
    Greyscale

This appears based upon a misunderstanding of the basis of rejection, where “unique address tags immobilized on glass slides as taught by Christians et al.” are first prepared before immobilization (or spotting) of polypeptides occurs.  
Applicant also argues the following (see pg 26, 4th full ¶):

    PNG
    media_image10.png
    111
    460
    media_image10.png
    Greyscale

The allegation that “[i]f address tags are also immobilized on a slide, then they cannot react with immobilized proteins within the sample” is not persuasive because the immobilized tags are associated by co-localization with the polypeptides upon their immobilization.  This basis of the rejection also disposes of the allegation that “the address tags also cannot be associated with the target proteins since the address tags do not have recognition part for the protein targets” because the recognition part(s) are not needed given the physical co-localization of immobilized address tags and polypeptides (protein targets).  Moreover, these arguments are not persuasive with respect to the modified method, expanded to have the additional ability to detect target proteins beyond in situ samples.  
The above also addresses Applicant’s contention (see pg 26, 5th full ¶) because the method can be performed without the alleged requirement for “mobile address tags”:

    PNG
    media_image11.png
    131
    458
    media_image11.png
    Greyscale

Applicant also argues that “the modification proposed by the Examiner with non-immobilized target proteins would not serve any practical purpose” (see pgs 26-27, bridging ¶).  This is not understood because the basis of rejection includes fixation/immobilization of polypeptides.  And because the fixed/immobilized polypeptides may be of an in situ sample, spatial arrangement/information regarding polypeptide location is not lost (contrary to Applicant’s assertion, Ibid), while remaining identifiable by unique address tags.  And regarding the contention that “quantification of target protein levels [ ] can[not] be achieved by performing such as modified method”, Applicant has not demonstrated (A) that such “quantification” is necessary for a prima facie case of obviousness and (B) that it is not possible to quantify polypeptides at locations on a glass slide in the modified method as presented in the statement of rejection.  Moreover, these arguments are not persuasive with respect to the modified method, expanded to have the additional ability to detect target proteins beyond in situ samples.  
Applicant further argues that Chee et al.’s spotting of different target compositions at defined assay locations on a microarray “does not reflect the proposed method for determining spatial location of target proteins, [because] address tags were delivered after the targets were immobilized” (see pg 27, 1st full ¶).  This argument is not persuasive because the use of immobilized unique address tags (instead of later applied “mobile” tags) has been explained above and because those teachings are relied upon for their disclosure of “spotting” as a means of immobilizing polypeptides.  
Applicant next argues that “the combination of the cited art does not teach or suggest every element of the present claim 1” (see pgs 27-29).  More specifically, Applicant argues that “the target proteins will not be associated with the address tags [ ] since a) target proteins will be immobilized after sample fixation and will likely not be in proximity with the immobilized address tags; and b) even if the fixation fails or not applied, mobile target proteins will not be able to associate with the address tags, since the address tags do not possess any target recognition regions” (see pgs 27-28, bridging ¶).  This is not persuasive because it appears to be based upon a misunderstanding of the rejection (and target proteins as separate from sample), which is contrary to the basis of rejection, wherein unique address tags are immobilized followed by immobilization of sample polypeptides (target proteins) before being contacted with probes and conjugation of oligonucleotides to address tags.  As such, there is no deficiency as Applicant alleges.  
Applicant also argues the following (see pg 28, 1st full ¶):

    PNG
    media_image12.png
    190
    453
    media_image12.png
    Greyscale

This argument is not persuasive because the features upon which applicant relies (i.e., “sequential addition”) are not recited in the rejected claims.  The claims are not limited to embodiments with only sequentially adding information from a “first coding tag” followed by information from a “second coding tag” in forming an “extended recording tag”.  Instead, the claims encompass embodiments where both “first” and “second” coding tags are present together, and so include the possibility of adding information from a “second coding tag” followed by a “first coding tag” in forming an “extended recording tag”.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that “the skilled artisan would need to defeat the purpose of Chee’s method, and at the same time figure out at least how to add nucleic acid tag to unmodified proteins in the sample.  Such major changes and modifications would be inventive over Chee and Christians” (see pg 28, 2nd full ¶).  These arguments are not persuasive because contrary to Applicant’s contentions, and as presented in the statement of rejection and additionally explained above, there is no ‘defeating’ of Chee et al.’s method (because spatial information can be retained) and no requirement for ‘inventiveness’ to “add nucleic acid tag to unmodified proteins” (because the immobilization of Chee et al. can be used).  
In light of the foregoing, Applicant’s arguments are not persuasive, and the rejections are maintained. 
Claims 1-4, 22, 140, 178-180 and 184-185 are rejected under 35 U.S.C. 103 as being unpatentable over Thisted et al. (as cited above) in view of Havranek et al. (US 10,852,305 B2, published December 1, 2020, effectively filed at least as of March 14, 2014).  
As an initial matter, both documents teach methods of analyzing polypeptides, including by use of a polypeptide, as a common field of endeavor.  
The teachings of Thisted et al. have been described above.  
Briefly summarized and illustrated in their Figure 1, they teach a method of their claim 1, wherein 
“mixing” corresponds to “contacting” in step (b) of each of instant Claims 1 and 140; 
“one or more molecular target(s) associated with target oligonucleotides” correspond to a “macromolecule analyte” and “plurality of macromolecule analytes and associated recording tags” in steps (a) of instant Claims and 140, respectively; 
“library of [ ] complexes, each [ ] comprising a display molecule attached to an identifier oligonucleotide” corresponds to “a first binding agent” in step (b) of instant Claim 1 (“display molecule” and “identifier oligonucleotide” correspond to “binding agent” and “coding tag”, respectively, and instant Claim 1 is open to additional “binding agent[s]” because “comprising” is used as the transitional phrase), and corresponds to “plurality of binding agents [ ] wherein each binding agent comprises a coding tag” (because “library” corresponds to “plurality”) in step (b) of instant Claim 140; 
“coupling” corresponds to “transferring” in step (c) of each of instant Claims 1 and 140; and 
“deducing” corresponds to “analyzing” and “obtaining the identifying information” in step (f) of instant Claim 1 and step (g) of instant Claim 140.  

And as described above, Thisted et al. teach that “the molecular target is immobilized on a solid support”, which corresponds to “joined to a solid support” in step (a) in each of Claims 1 and 140.  Moreover, they teach that “the identifier oligonucleotide uniquely identifies the display molecule”, which corresponds to “coding tag that comprises identifying information regarding the [ ] binding agent” in step (b) of each of Claims 1 and 140 and step (d) of Claim 1.  They also teach that the “coupling” (i.e. ligating or joining) of their “target” and “identifier” oligonucleotides, which results in “extended coding tags” in step (c) of each of instant Claims 1 and 140.    
In addition to the description above, Thisted et al. teach a “molecular target” A (with attached “target oligonucleotide”) sequentially contacted with one, and then another, “displayed molecule” attached to an “identifier oligonucleotide” (see e.g. Fig. 9), which is relevant to step (d) of each of instant Claims 1 and 140.  Thisted et al. also teach a “molecular target” A (with attached “target oligonucleotide”) contacted with more than one “displayed molecule” (with attached “identifier oligonucleotide”) at the same time (see e.g. Fig. 4), which corresponds to instant Claim 3.  
And further regarding their “molecular target”, Thisted et al. teach that “the target can be a protein, peptide, [ ] glycoprotein, [ ] antibody, [ ] etc, without limitation” (see e.g. pg 13, ¶0122), which corresponds to a polypeptide as the “macromolecule analyte” in instant Claim 1 and to a “protein” or “polypeptide” in instant Claim 22.  
Additionally regarding their “displayed molecule” and “identifier oligonucleotide”, Thisted et al. teach that “the display molecule and the identifier oligonucleotide are joined by a selectively cleavable linker” (see their claim 15 on pg 52) and that “the linker is cleaved by irradiation” in their method (see their claim 16 on pg 52).  
Regarding Claim 178, Thisted et al. teach their method with “deducing the identity of the binding display molecule(s) and/or the molecular target(s) from the coupled product between the identifier oligonucleotide(s) and the target oligonucleotide(s)” (see pg 19, ¶0166).
Regarding Claim 179, Thisted et al. teach “the side chain of lysine contains an amino group, the side chain of serine contains a hydroxyl group and the side chain of cystein [sic] contains a thiol group, all of which may serve as anchoring point for a target oligonucleotide comprising e.g. a carboxylic acid group. In another aspect of the invention, the protein target is fused to a tag, such as a His-tag, Flag-tag, antibody, or streptavidin. The tag can be selectively recognized by an anti-body or small molecule such as biotin or dinitrophenol. The anti-body or the small molecule is attached to the target oligonucleotide, thereby ensuring an efficient coupling of the molecular target to the target oligonucleotide” (see pg 20, ¶0174; see also ¶¶0175-0178).
Regarding Claim 184, Thisted et al. teach that “[t]he term ‘display molecule’ also comprises naturally occurring molecules like α-polypeptides” (see pgs 24-25, ¶0225; see also pgs 23-24, ¶¶0214-0215).  
Regarding Claim 185, Thisted et al. teach that “[t]he contacting step, by which the library of bifunctional molecules [including “displayed molecules”] is subjected under binding conditions to a target associated with a target oligonucleotide, [ ] includes the screening of the library for display molecules having predetermined desirable characteristics. Predetermined desirable characteristics can include binding to a target, catalytically changing the target, chemically reacting with a target in a manner which alters/modifies the target or the functional activity of the target, and covalently attaching to the target as in a suicide inhibitor” (see pgs 28-29, ¶0286).  The skilled artisan would recognize the above as broadly disclosing “binding to a [molecular] target” (which necessarily includes non-covalent binding) and as disclosing a subset of that “binding” as “covalently attaching to the target as in a suicide inhibitor”.
Thisted et al. do not teach the specific “contacting [ ] with a second binding agent” and “transferring [ ] information regarding the second binding agent” in steps (d) and (e), respectively, of instant Claim 1.  They also do not teach the specific “contacting [ ] with the plurality of binding agents” and “transferring [ ] information regarding the second binding agent” in steps (d) and (e), respectively, of instant Claim 140.  
Thisted et al. also do not teach the sequential contacting of instant Claim 2 nor the repetition of steps (d) and (e) in instant Claim 4.    
They do teach that “it will be appreciated that various modifications and changes may be made [to their disclosure] without departing from the invention” (see pg 17, ¶0146) and that “it will be appreciated that those skilled in the art, upon consideration of [their] disclosure, may make modifications and improvements within the spirit and scope of the invention” (see pg 38, ¶0390).  
Havranek et al. claim the following method (see col. 99):

    PNG
    media_image13.png
    320
    676
    media_image13.png
    Greyscale

The “polypeptide” of their patented method corresponds to “macromolecule analyte” of the instant claims and to the “molecular target” of Thisted et al., while their “NAABs” correspond to the “binding agent[s]” of the instant claims and to the “displayed molecules” of Thisted et al.  
Additionally, their dependent claim 16 teaches “immobilizing the polypeptide or polypeptides on a substrate prior to the contacting step (a)” (see col. 100), which corresponds to step (a) in each of instant Claims 1 and 140. 
Furthermore, step (a) of their patented claim corresponds to step (b) in each of instant Claims 1 and 140.  And steps (b) and (c) of their claim correspond to the “analyzing [ ] and obtaining” of steps (f) and (g) in instant Claims 1 and 140, respectively. 
And regarding steps (d) and (e) in each of instant Claims 1 and 140, Havranek et al.’s dependent claim 23 teaches “wherein steps (a) through (d) are repeated until the polypeptide or a fragment thereof is sequenced” (see col. 100).  The repeating of Havranek et al.’s “contacting” corresponds directly to the “contacting” in step (d) of each of Claims 1 and 140.  Havranek et al. further teach that “[s]teps (a)-(d) may be repeated any number of times until the N-terminal amino acid of the polypeptide has been identified. In embodiments where a plurality of polypeptides is being sequenced, steps (a)-(d) may be repeated any number of times until all of the N-terminal amino acids of the polypeptide(s) have been identified” (see col. 17, lines 3-8), which corresponds to instant Claim 4. 
Regarding their “NAABs”, Havranek et al. teach that they “can be made by modifying various naturally occurring proteins to introduce one or more mutations in the amino acid sequence to produce engineered proteins that bind to particular N-terminal amino acids. For example, aminopeptidases or tRNA synthetases can be modified to create NAABs that selectively bind to particular N-terminal amino acids” (see col. 4, lines 23-29).  This corresponds to instant Claim 184 because aminopeptidases and tRNA synthetases are polypeptides.  
Havranek et al. further teach a matrix showing the binding affinity of 17 polypeptide NAABs for 19 N-terminal amino acids (see Figure 8), and this group of NAABs corresponds to those of step (a) of their claim 1 as quoted above.    
Regarding Claims 1-4, 22, 140, 178-179 and 184-185, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Thisted et al. by (A) substituting one or more of their “displayed molecule[s]” with one or more of the polypeptide NAABs for N-terminal amino acids (as taught by Havranek et al.) to contact and bind the N-terminal amino acid(s) of a polypeptide “molecular target” (with coupling of an “identifier oligonucleotide” as taught by Thisted et al.), (B) cleavage of the “identifier oligonucleotide” from the “displayed molecule” as taught by Thisted et al. and cleavage of the N-terminal amino acid as taught by Havranek et al. to generate a new N-terminal amino acid, and (C) repeating the above contacting, binding and coupling between the substituted “displayed molecule[s]” and new N-terminal amino acid, in the manner taught by Havranek et al., before deducing the identity of the NAABs that bound to the N-terminal amino acids from the coupled product between the “identifier oligonucleotides” and the “target oligonucleotide[s]” as taught by Thisted et al., with the reasonable expectation of successfully improving and expanding the method with the ability to sequence two or more N-terminal amino acids of a polypeptide “molecular target” without surprising or unexpected results.  
More specifically regarding instant Claim 3, Thisted et al.’s method of their claim 1 (quoted in anticipation rejection above) comprises 
“mixing one or more molecular target(s) associated with target oligonucleotide(s) and a library of bifunctional complexes, each bifunctional complex of the library comprising a display molecule attached to an identifier oligonucleotide, which codes for said display molecule, 
coupling to the target oligonucleotide(s) the identifier oligonucleotide of complexes comprising display molecules binding to the target” (emphasis added), 
where the emphasized wording corresponds to contacting one “macromolecule analyte” with more than one “binding agent” (each comprising a coding tag) as present in instant Claim 3.  
Additional rationales for the above modification are provided by the skilled person’s recognition of the changes as simple substitution of one known element (NAABs of Havranek et al.) for another (“displayed molecules” of Thisted et al.) to obtain predictable results; and simple combining of prior art elements (in the methods of Thisted et al. and Havranek et al. according to known methods to yield predictable results; and simple use of known techniques  to improve and expand a related method in the same way.  
Regarding Claim 180, Thisted et al. additionally teach the following:
“a binding platform may be constructed that can be used for almost any target. The binding platform should preferably be small enough to only allow association of a few or a single target molecule. This to ensure a solution based selection procedure with adjustable target concentration. The binding platform is primarily composed of two components; a small surface allowing association of the target molecule, and an association area/site for the target oligonucleotide. This binding platform may be designed to mediate the association of the target and target oligonucleotide to allow proximity selection in solution” (emphasis added; see pg 31, ¶0303).  

The emphasized portion would be understood by a skilled artisan as describing a “platform” (as a support) with two sites:  a “small surface” for association/attachment of Thisted et al.’s “target molecule” and an “area/site” for association/attachment of Thisted et al.’s “target oligonucleotide”.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to make the method of Thisted et al. and Havranek et al. (as explained above) with association/attachment of Thisted et al.’s “target molecule” and “target oligonucleotide” to each other by use of a “platform” that is a solid support by (1) first associating/attaching the “target molecule” to the platform followed by associating/attaching the “target oligonucleotide” to the platform, or (2) first associating/attaching the “target oligonucleotide” to the platform followed by associating/attaching the “target molecule” to the platform, or (3) simultaneously associating/attaching the “target molecule” and the “target oligonucleotide” to the platform (all three possibilities in light of Thisted et al.) with the reasonable expectation of successfully arranging the “target molecule” and the “target oligonucleotide” for association/attachment to each other before use in Thisted et al.’s method without surprising or unexpected results.  
Because possibility (2) corresponds to Claim 180, the claim is unpatentable over Thisted et al. in view of Havranek et al. as explained above.  

Dependent Claims 181-182 are rejected under 35 U.S.C. 103 as being unpatentable over Thisted et al. and Havranek et al. as applied to Claims 1-4, 22, 140, 178-179 and 184-185 above and further in view of Schnall-Levin et al. (US 2015/0376700 A1; published December 31, 2015, effectively filed as least as of June 26, 2015) as previously cited.  
The teachings of Thisted et al. and Havranek et al. have been described above.  
Thisted et al.’s teachings regarding molecular target immobilization on a solid support, as well as a “platform” and its use, are re-emphasized.  
Related to immobilization on a solid support, Thisted et al. also teach their “Library to Library” Example 2 (see pg 38) where members of a library of expressed mRNA-protein fusions (as “molecular targets”) are attached to beads (see ¶0387) followed by template mediated extension of the RNA strand, to serve as a “target oligonucleotide” (see ¶0388) before contacting with “displayed molecules” (¶0389).  Additionally regarding “molecular targets”, they teach that “[a] library of molecular targets may be generated by starting out from a library of DNA molecules” (see pg 21, ¶0184) 
And related to “target oligonucleotide”, Thisted et al. teach the following (see pg 20, ¶0172):
If two or more different targets are mixed with the library of complexes it is appropriate to provide the molecular targets with a genetic sequence coding for the identity of the target in question. Proving the targets with identifying oligonucleotides allows for a simultaneous decoding of the binding partners, i.e. the molecular target and the display molecule. The simultaneous decoding is not only suitable for finding binding partners. It is also valuable for finding a possible cross-binding interaction or to find other display molecules competing for the same target.”

Thisted et al. further teach that targets can be attached to “microtiter wells with direct immobilization or by means of antibody binding or other high-affinity interactions” (emphasis added; see pg 13, ¶0119, and pg 29, ¶0287 as described above).  This is relevant to step (u) in instant Claim 182 below.  
Additionally, Thisted et al. teach fragmenting “a protein target stemming from a biological origin [by] deleting one or more amino acids” (emphasis added; see pg 19, ¶0168), which is relevant to step (r) in each of instant Claims 181-182.
Thisted et al. do not teach providing target proteins and associated nucleic acid compartment tags as presented in steps (q) through (t) of Claim 181 and steps (q) through (u) of Claim 182.  
Regarding steps (q) and (s) in each of Claims 181-182, Schnall-Levin et al. teach 
“the methods and systems described herein provide for the compartmentalization, depositing or partitioning of sample nucleic acids, or fragments thereof, into discrete compartments or partitions (referred to interchangeably herein as partitions), where each partition maintains separation of its own contents from the contents of other partitions.  Unique identifiers, e.g., barcodes, may be previously, subsequently or concurrently delivered to the partitions that hold the compartmentalized or partitioned sample nucleic acids, in order to allow for the later attribution of the characteristics, e.g., nucleic acid sequence information, to the sample nucleic acids included within a particular compartment” (emphasis added, see pg 8, ¶0075).  

They further teach that “[a]s used herein, the partitions refer to containers or vessels that may include a variety of different forms, e.g., wells, tubes, micro or nanowells” (emphasis added; see pg 10, ¶0085).  
The compartmentalized or partitioning sample nucleic acids of Schnall-Levin et al. correspond to the partitioned protein or polypeptide samples in steps (q) and (s) of each of Claims 181-182.  This correspondence is supported by Schnall-Levin et al.’s description of their “samples” as containing “polypeptides” and “proteins” (see pg 24, ¶¶0174-0175).  
Additionally, the “unique identifiers” of Schnall-Levin et al. correspond to Thisted et al.’s “genetic sequence coding for the identity of the target” and to “each compartment tag is the same within an individual compartment and different from the compartment tags of other compartments” in step (q) of each claim because they teach the samples “in the different partitions are then associated with unique identifiers, where for any given partition, nucleic acids contained therein possess the same unique identifier, but where different partitions may include different unique identifiers” (see pg 9, ¶0077).  
Schnall-Levin et al. further teach associating nucleic acid tags (with “unique identifiers”), that are attached to beads, with their samples (see e.g. Abstract and Fig. 3), which results in attribution of the characteristics of the tag to the sample, such as via amplification.  They further teach that “[o]nce co-partitioned, the oligonucleotides disposed upon the bead may be used to barcode [ ] the partitioned samples” (see e.g. pg 12, ¶0097).  These teachings correspond to the “joining of the partitioned proteins or polypeptides to nucleic acid recording tags” in step (s) of each of Claims 181-182.  
Regarding step (t) of Claim 182, Schnall-Levin et al. also teach that after barcoding, the samples are released from the compartments/partitions (see e.g. Fig. 3, element 345).  
Regarding Claim 181, It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Thisted et al. and Havranek et al. (as explained above) by (A) partitioning members of a library of expressed mRNA-protein fusions (as “molecular targets”) into compartments with bead bound “unique identifier” tags (as taught by Schnall-Levin et al.) configured to act as templates for extension of the RNA strand, (B) deleting one or more amino acids from the expressed protein targets as taught by Thisted et al. and extending the RNA strand to serve as a “target oligonucleotide” containing the “unique identifier” sequence information as taught by Thisted et al. and Schnall-Levin et al., and (C) releasing the (resulting) mRNA-protein fusions from the compartments as taught by Schnall-Levin et al. for contacting with “displayed molecules” with the reasonable expectation of successfully improving and expanding the method with “unique identifiers” in the “target oligonucleotides” attached to identify each “molecular target” and with the ability to perform screening not limited to the “Library to Library” example without surprising or unexpected results.  
Regarding Claim 182, It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Thisted et al. and Havranek et al. (as explained above) by (A) partitioning members of a library of expressed mRNA-protein fusions (as “molecular targets”) into compartments with “unique identifier” tags (as taught by Schnall-Levin et al.) configured to act as templates for extension of the RNA strand, (B) deleting one or more amino acids from the expressed protein targets as taught by Thisted et al. and extending the RNA strand to serve as a “target oligonucleotide” containing the “unique identifier” sequence information as taught by Thisted et al. and Schnall-Levin et al., and (C) immobilizing the (resulting) mRNA-protein fusions by attachment to microtiter wells as taught by Thisted et al. before contacting with “displayed molecules” with the reasonable expectation of successfully improving and expanding the method with “unique identifiers” in the “target oligonucleotides” attached to identify each “molecular target” and with the ability to perform screening not limited to the “Library to Library” example without surprising or unexpected results.  
Additionally, one having ordinary skill in the art at the time of the invention would recognize that it is also obvious to partition members of “a library of DNA molecules” encoding the mRNA-protein fusions followed by their expression (in the partitions) with rabbit reticulocyte lysate to produce the mRNA-protein fusions as described in Thisted et al.’s Example 2.   
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and as simple substitution of one known element (e.g. polypeptide “molecular target” of Thisted et al.) for another (target sample of Schnall-Levin et al.) to obtain predictable results; and simple use of known techniques to improve a related method in the same way.  

Dependent Claim 183 is rejected under 35 U.S.C. 103 as being unpatentable over Thisted et al., Havranek et al., and Schnall-Levin et al. as applied to Claims 181-182 above and further in view of Franch et al. (as cited above).  
The teachings of Thisted et al., Havranek et al., and Schnall-Levin et al. as well as Franch et al. have been described above.  
The teachings of Thisted et al. regarding immobilization of “molecular targets” as well as their mRNA-protein fusions, and the teachings of Franch et al. regarding a complex comprising a molecule and a single stranded oligonucleotide identifier attached to the molecule, are re-emphasized.  
A comparison of Claim 183 to Claim 182 (as rejected above) shows the presence of an additional step of “labeling” with “universal DNA tags” in Claim 183 (see step (q) therein).  The instant specification discloses a “universal DNA tag comprises a short sequence of nucleotides that are used to label a protein or polypeptide macromolecule” (see pg 97, lines 19-21, or ¶0414 of the application as published).  The skilled artisan would understand “universal DNA tag” to include a unique identifier for each “protein or polypeptide macromolecule”.
Thisted et al., Havranek et al., and Schnall-Levin et al. do not teach that labeling.  
But as noted above, Franch et al. teach use of an oligonucleotide identifier attached to a molecule of interest (see also ¶¶0276, 0307, 0938 and 1060) to facilitate its identification.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Thisted et al., Havranek et al., and Schnall-Levin et al. (as explained above) by attaching unique oligonucleotide identifiers to polypeptide “molecular targets” (based on Franch et a.) before an address tag with each target protein in a manner taught by Schnall-Levin et al. with the reasonable expectation of successfully improving the method further with the means to uniquely identify different polypeptide “molecular targets” independently from a unique address tag (such as in a multiplexed method where two samples of the same target protein each has a unique address tag but the same unique identifier tag as taught by Franch et al.) without surprising or unexpected results.  
Additional rationales for the above modification are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques  to improve a related method in the same way. 
 
Double Patenting –Withdrawn and New
In light of the Terminal Disclaimer filed March 23, 2022, the previous provisional rejection of Claims 1, 2 and 22 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9, 13, 14, 17, 21, 22, 24, 25, 28, 31 and 32 of copending Application No. 16/760,029 has been withdrawn.  
In light of the Terminal Disclaimer filed March 23, 2022, the previous provisional rejection of Claim 1, 2, 179, 180 and 184 on the ground of nonstatutory double patenting as being unpatentable over claim 178 and dependent claims 193-195 of U.S. Patent Application No. 17/460,138 has been withdrawn.  
In light of the Terminal Disclaimer filed March 23, 2022, the previous provisional rejection of Claim 1, 2, 179, 180 and 184 on the ground of nonstatutory double patenting as being unpatentable over dependent claims 196-197 of copending Application No. 17/460,138 has been withdrawn.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 22, 178-180 and 184-185 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 178, 182, 185 and 187 (filed 13 Jan 2022) of copending Application No. 17/197,796 (reference application), in view of Havranek et al. and Thisted et al. as cited above against Claims 1-4, 22, 178-180 and 184-185.  
As an initial matter, it is noted that the reference application is a Continuation of the instant application.  
The preamble of instant Claim 1 (“method for analyzing a macromolecule analyte”) is patentably indistinct from the preamble of independent claim 178 of the reference application, which recites “method for analyzing polypeptides of a single cell from a sample comprising a population of cells” (see lines 1-2).  And because instant dependent Claim 22 defines “macromolecule analyte” as a polypeptide, the limitations therein are also patentably indistinct from claim 178 of the reference application.
Step (a) of instant Claim 1 (“providing the macromolecule analyte and an associated recording tag, both joined to a solid support”) is patentably indistinct from steps (a) thru (c) of claim 178 of the reference application, which are  
	“(a) partitioning cells of the population of cells into a plurality of compartments, wherein
i) a single cell comprising polypeptides and at least one bead from a plurality of beads are comprised within a single compartment; and
ii) each bead of the plurality of beads comprises a plurality of nucleic acid recording tags attached thereto, 
wherein each nucleic acid recording tag of the plurality of nucleic acid recording tags comprises a barcode specific for each compartment and a functional moiety configured to immobilize the polypeptides;
(b) lysing cells in the compartments and allowing immobilization of the polypeptides released from the single cell on the at least one bead comprised within the single compartment, thereby generating at least one bead comprising immobilized barcoded polypeptides of the single cell, wherein each of the immobilized barcoded polypeptides is associated with a nucleic acid recording tag of the plurality of nucleic acid recording tags; 
(c) releasing the beads comprising the immobilized barcoded polypeptides from the plurality of compartments and pooling the released beads”,

because the released beads are “a solid support” joined to both “the macromolecule analyte and an associated recording tag”.  The limitations of instant dependent Claim 180 are also patentably indistinct from the above.  
Step (b) of instant Claim 1 (“contacting the macromolecule analyte with a first binding agent capable of binding to the macromolecule analyte, wherein the first binding agent comprises a first coding tag that comprises identifying information regarding the first binding agent”) is patentably indistinct from step (d)(i) of claim 178 (“contacting the immobilized barcoded polypeptides with a plurality of binding agents capable of binding to the immobilized barcoded polypeptides”) and by step (e) of dependent claim 187 of the reference application, which recites “contacting the released beads with a plurality of binding agents capable of binding to the immobilized polypeptides, wherein each binding agent comprises a coding tag with identifying information regarding the binding agent”.  
Step (c) of instant Claim 1 (“following binding of the first binding agent to the macromolecule analyte, transferring the identifying information regarding the first binding agent from the first coding tag to the recording tag to generate a first order extended recording tag joined to the solid support”) is patentably indistinct from step (f) of dependent claim 187 of the reference application, which recites “after binding of a binding agent to an immobilized polypeptide, transferring information of the coding tag with identifying information regarding the binding agent to the nucleic acid recording tag associated with the immobilized polypeptide to generate an extended nucleic acid recording tag associated with the immobilized polypeptide, wherein the transferring comprises primer extension or ligation”.  
Steps (d) and (e) of instant Claim 1 are not present in the claims of the reference application, but those steps correspond to the teachings of Havranek et al. as described above.  The claims of the reference application also do not teach instant Claims 2-4, which correspond to the teachings of Havranek et al. as described above, and do not teach instant Claims 178 and 184-185, which correspond to the teachings of Thisted et al. as described above.  
Step (f) of instant Claim 1 (“analyzing the second order extended recording tag, wherein analyzing comprises a sequencing method, and obtaining the identifying information regarding the first binding agent and the identifying information regarding the second binding agent to provide information regarding the macromolecule analyte”) is patentably indistinct from step (g) of claim 187 (“contacting the immobilized barcoded polypeptides with a plurality of binding agents capable of binding to the immobilized barcoded polypeptides”) and by step (e) of dependent claim 187 of the reference application, which recites “analyzing a plurality of the extended nucleic acid recording tags generated after transfer of information from the plurality of binding agents”.  
The limitation of instant Claim 179 (“wherein the recording tag is associated directly or indirectly joined to the macromolecule analyte via a non-nucleotide chemical moiety” is not patentably indistinct from dependent Claim 182 of the reference application, which recites “wherein the reactive coupling moiety (on polypeptides capable of reacting with the functional moiety of the nucleic acid recording tags attached to the beads, see dependent claim 181) reacts with the nucleic acid recording tags via a click chemistry reaction”.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the methods of the claims of the reference application to include the features as taught by Havranek et al. and Thisted et al. with the reasonable expectation of successfully practicing the method with the advantages of those features as taught by each reference without surprising or unexpected results.  
This is a provisional nonstatutory double patenting rejection.

Claim 93 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 178, 182, 185 and 187 (filed 13 Jan 2022) of copending Application No. 17/197,796 (reference application), in view of Thisted et al. as cited above against Claim 93.
As an initial matter, it is noted that the reference application is a Continuation of the instant application.  
The preamble of instant Claim 93 (“method for analyzing a plurality of macromolecule analytes”) is patentably indistinct from the preamble of independent claim 178 of the reference application, which recites “method for analyzing polypeptides of a single cell from a sample comprising a population of cells” (see lines 1-2).  
Step (a) of instant Claim 93 (“providing a plurality of macromolecule analytes and a associated recording tags, both joined to a solid support”) is patentably indistinct from steps (a) thru (c) of claim 178 of the reference application, which are  
	“(a) partitioning cells of the population of cells into a plurality of compartments, wherein
i) a single cell comprising polypeptides and at least one bead from a plurality of beads are comprised within a single compartment; and
ii) each bead of the plurality of beads comprises a plurality of nucleic acid recording tags attached thereto, 
wherein each nucleic acid recording tag of the plurality of nucleic acid recording tags comprises a barcode specific for each compartment and a functional moiety configured to immobilize the polypeptides;
(b) lysing cells in the compartments and allowing immobilization of the polypeptides released from the single cell on the at least one bead comprised within the single compartment, thereby generating at least one bead comprising immobilized barcoded polypeptides of the single cell, wherein each of the immobilized barcoded polypeptides is associated with a nucleic acid recording tag of the plurality of nucleic acid recording tags; 
(c) releasing the beads comprising the immobilized barcoded polypeptides from the plurality of compartments and pooling the released beads”,

because the released beads are “a solid support” joined to both “macromolecule analytes and associated recording tags”.  
Step (b) of instant Claim 93 (“contacting the plurality of macromolecule analytes with a plurality of binding agents capable of binding to the plurality of macromolecule analytes, wherein each binding agent comprises a coding tag that comprises identifying information regarding the binding agent”) is patentably indistinct from step (d)(i) of claim 178 (“contacting the immobilized barcoded polypeptides with a plurality of binding agents capable of binding to the immobilized barcoded polypeptides”) and by step (e) of dependent claim 187 of the reference application, which recites “contacting the released beads with a plurality of binding agents capable of binding to the immobilized polypeptides, wherein each binding agent comprises a coding tag with identifying information regarding the binding agent”.  
Steps (c) and (d) of instant Claim 93 are not present in the claims of the reference application, but those steps correspond to the teachings of Thisted et al. as described above.  
Step (f) of instant Claim 93 (“analyzing the collection of extended coding tags, wherein analyzing comprises a sequencing method, and obtaining the identifying information regarding the binding agents that were bound to the macromolecule analytes to provide information regarding the plurality of macromolecule analytes”) corresponds to step (g) of claim 187 (“contacting the immobilized barcoded polypeptides with a plurality of binding agents capable of binding to the immobilized barcoded polypeptides”) and by step (e) of dependent claim 187 of the reference application, which recites “analyzing a plurality of the extended nucleic acid recording tags generated after transfer of information from the plurality of binding agents”.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the methods of the claims of the reference application to include the features as taught by Thisted et al. with the reasonable expectation of successfully practicing the method with the advantages of those features as taught by each reference without surprising or unexpected results.  
This is a provisional nonstatutory double patenting rejection.

Claims 140 and 181-183 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 178, 182, 185 and 187 (filed 13 Jan 2022) of copending Application No. 17/197,796 (reference application), in view of Havranek et al., Thisted et al., Schnall-Levin et al. and Franch et al. as cited above against Claims 140 and 181-183.
As an initial matter, it is noted that the reference application is a Continuation of the instant application.  
The preamble of instant Claim 140 (“method for analyzing a plurality of different macromolecule analytes”) is patentably indistinct from the preamble of independent claim 178 of the reference application, which recites “method for analyzing polypeptides of a single cell from a sample comprising a population of cells” (see lines 1-2).  
Step (a) of instant Claim 140 (“providing a plurality of different macromolecule analytes and associated recording tags, both joined to a solid support”) is patentably indistinct from steps (a) thru (c) of claim 178 of the reference application, which are  
	“(a) partitioning cells of the population of cells into a plurality of compartments, wherein
i) a single cell comprising polypeptides and at least one bead from a plurality of beads are comprised within a single compartment; and
ii) each bead of the plurality of beads comprises a plurality of nucleic acid recording tags attached thereto, 
wherein each nucleic acid recording tag of the plurality of nucleic acid recording tags comprises a barcode specific for each compartment and a functional moiety configured to immobilize the polypeptides;
(b) lysing cells in the compartments and allowing immobilization of the polypeptides released from the single cell on the at least one bead comprised within the single compartment, thereby generating at least one bead comprising immobilized barcoded polypeptides of the single cell, wherein each of the immobilized barcoded polypeptides is associated with a nucleic acid recording tag of the plurality of nucleic acid recording tags; 
(c) releasing the beads comprising the immobilized barcoded polypeptides from the plurality of compartments and pooling the released beads”,

because the released beads are “a solid support” joined to both “a plurality of macromolecule analytes and associated recording tags”.    
Step (b) of instant Claim 140 (“contacting the plurality of different macromolecule analytes with a plurality of binding agents capable of binding to cognate macromolecule analytes [ ], wherein each binding agent from the plurality of binding agents comprises a coding tag that comprises identifying information regarding the binding agent”) is patentably indistinct from step (d)(i) of claim 178 (“contacting the immobilized barcoded polypeptides with a plurality of binding agents capable of binding to the immobilized barcoded polypeptides”) and by step (e) of dependent claim 187 of the reference application, which recites “contacting the released beads with a plurality of binding agents capable of binding to the immobilized polypeptides, wherein each binding agent comprises a coding tag with identifying information regarding the binding agent”.  
Step (c) of instant Claim 1 (“following binding of a first binding agent from the plurality of binding agents to a first macromolecule analyte [ ], transferring the identifying information regarding the first binding agent from a first coding tag of the first binding agent to a first recording tag associated with the first macromolecule analyte to generate a first order extended recording tag joined to the solid support”) is patentably indistinct from step (f) of dependent claim 187 of the reference application, which recites “after binding of a binding agent to an immobilized polypeptide, transferring information of the coding tag with identifying information regarding the binding agent to the nucleic acid recording tag associated with the immobilized polypeptide to generate an extended nucleic acid recording tag associated with the immobilized polypeptide, wherein the transferring comprises primer extension or ligation”.  
Steps (d) and (e) of instant Claim 140 are not present in the claims of the reference application, but those steps correspond to the teachings of Havranek et al. as described above.  The claims of the reference application also do not teach instant Claims 181-183, which correspond to the teachings of Havranek et al., Thisted et al., Schnall-Levin et al. and Franch et al. as described above.  
Step (g) of instant Claim 140 (“analyzing the second order extended recording tag [ ], wherein analyzing comprises a sequencing method, and obtaining the identifying information regarding the binding agents that were bound to the first macromolecule analyte [ ] to provide information regarding the plurality of different macromolecule analytes”) is patentably indistinct from step (g) of claim 187 (“contacting the immobilized barcoded polypeptides with a plurality of binding agents capable of binding to the immobilized barcoded polypeptides”) and by step (e) of dependent claim 187 of the reference application, which recites “analyzing a plurality of the extended nucleic acid recording tags generated after transfer of information from the plurality of binding agents”.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the methods of the claims of the reference application to include the features as taught by Havranek et al., Thisted et al., Schnall-Levin et al. and Franch et al.  with the reasonable expectation of successfully practicing the method with the advantages of those features as taught by each reference without surprising or unexpected results.  
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mitra et al. (WO 2010/065531 A1) teach that “[s]ince the majority of proteins are blocked at their amino-termini, it is important to fragment the sample into peptides before performing DAPES” (see pg 13, last full ¶) where DAPES includes use of prophetic antibodies that recognize each of the 20 PTC-amino acids derivatives.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635